

ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (this “Agreement”) is made and entered
into as of May 30, 2008, by and between American Goldfields Inc., a Nevada
corporation (the “Assignor”), and Patriot Gold Corp., a Nevada corporation (the
“Assignee”).


WHEREAS, the Assignor is the Optionee pursuant to the Property Option Agreement
dated June 30, 2004 (the “Property Agreement”’ capitalized terms used herein not
otherwise defined shall have the meanings ascribed to such terms in the Property
Agreement) between MinQuest Inc. (the “Optionor”) and the Assignor;


WHEREAS, the Assignor wishes to assign to the Assignee, and Assignee wishes to
assume from Assignor, all of the rights and obligations of the Assignor provided
for in the Property Agreement, for such consideration and on such terms as set
out below;


WHEREAS, pursuant to Section 7 of the Property Agreement, such assignment shall
be permitted in accordance with the Property Agreement;


NOW THEREFORE, in consideration of the above premises and the mutual
representations, warranties, covenants and agreements hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:


1.           Purchase Price. Simultaneous with the execution and delivery of
this Agreement, the Assignee is paying the Assignor the sum of US$250,000, which
amount shall represent full payment and satisfaction for the assignment by the
Assignor to the Assignee of the Property Agreement and all rights and
obligations with respect thereto.


2.           Assignment of Property Agreement.  The Assignor hereby assigns to
the Assignee all of its right, title and interest in, to and under the Property
Agreement.


Included in said assignment shall be, without limitation, all sums incurred by
the Assignor in connection with the Property, specifically (i) the refunding of
the reclamation bond previously paid by the Assignor to the Bureau of Land
Management in Nevada in the amount of USD $13,255.62, as indicated by Exhibit A
annexed hereto; (ii) the USD $276,944 of Expenditures incurred by the Assignor
prior to the date hereof; and (iii) the USD $120,000 paid to the Optionor as
property option payments. Annexed to this Agreement as Exhibit B is be a list of
all spending credits and Expenditures incurred by the Assignor prior to the date
hereof, certified by the chief financial officer of the Assignor.


3.           Assumption of Obligations.  The Assignee hereby expressly assumes
and agrees to perform all duties and obligations of the Assignor arising under
the Property Agreement from and after the date hereof.



 
 

--------------------------------------------------------------------------------

 

4.           Representations of the Assignor.


The Assignor hereby represents and warrants to the Assignee the following:


(a) The Assignor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, with full power and authority to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted.
 
(b) The Assignor has the absolute and unrestricted right, power, legal capacity
and authority to enter into and perform its obligations under this Agreement, to
carry out its obligations hereunder and to consummate the transactions
contemplated hereby. Assuming the due authorization, execution and delivery by
the Assignee, this Agreement, when executed and delivered by the Assignee, will
be a valid and binding obligation of the Assignor, enforceable against it in
accordance with its terms. This Agreement has been duly executed and delivered
by the Assignor.
 
(c)           Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will conflict with, or
(with or without notice or lapse of time, or both) result in a termination,
breach or violation of (i) any instrument, contract or agreement to which the
Assignor is a party or by it is bound, or (ii) any federal, state, local or
foreign law, ordinance, judgment, decree, order, statute, or regulation, or that
of any other governmental body or authority, applicable to the Assignor or the
Property.


(d)           The Assignor is the sole Optionee under the Property Agreement,
and no other party has any lien, charge, claim, option, preferential arrangement
or restrictions of any kind, on the Property or pursuant to the Property
Agreement.  Upon the consummation of the transactions contemplated hereby, the
Assignee will have full title and interest in the Property Agreement.


(e)           The transfer of the Property Agreement to the Assignee will not
give rise to any rights or claims by any third party, including without
limitation, the shareholders' of the Assignor.


(f)           No consents, permits or other approvals of any kind are necessary
in order to transfer the Property Agreement to the Assignee.


(g)           Neither the Assignor nor any of its affiliates is party to or
threatened with, any litigation, suit, action, investigation, proceeding or
controversy before any court, administrative agency or other governmental
authority relating to or affecting the Property Agreement, the Property or the
Assignor.



 
 

--------------------------------------------------------------------------------

 

(h)           The amounts set forth in Exhibits A and B are true, correct and
complete, and the invoices and receipts attached to said exhibits accurately and
truthfully set forth the details of the amounts set forth therein.


5.           Representations of the Assignee.


The Assignee hereby represents and warrants to the Assignor the following:


(a)           The Assignee is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada, with full power and
authority to own, lease, use and operate its properties and to carry on its
business as and where now owned, leased, used, operated and conducted.
 
(b)           The Assignee has the absolute and unrestricted right, power, legal
capacity and authority to enter into and perform its respective obligations
under this Agreement, to carry out its obligations hereunder and to consummate
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Assignor.
 
(c)           No filing with, authorization from or consent or approval of any
governmental body, agency, official or authority or any other third party is
necessary or required to be made or obtained to enable the Assignee to enter
into, and to perform its obligations under, this Agreement.
 
(d)           Assuming the due authorization, execution and delivery by the
Assignor, this Agreement, when executed and delivered by the Assignee, will be a
valid and binding obligation of the Assignee, enforceable against it in
accordance with its terms.
 
(e)           Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will conflict with, or
(with or without notice or lapse of time, or both) result in a termination,
breach or violation of (i) any instrument, contract or agreement to which the
Assignee is a party or by which it is bound, or (ii) any federal, state, local
or foreign law, ordinance, judgment, decree, order, statute, or regulation, or
that of any other governmental body or authority, applicable to the Assignee or
its assets or properties.


(f)           As of the date hereof, there are no liabilities, obligations,
debts or payments directly or indirectly owed to any third party, including
without limitation, the Optionor, by the Assignor as a result of, or related to,
the Property or the Property Agreement.


 

 
 

--------------------------------------------------------------------------------

 

6.           Indemnification.   The Assignor shall indemnify and hold harmless
Assignee and its officers, directors, shareholders, employees, trustees, agents,
beneficiaries, affiliates, representatives and their successors and assigns from
and against any and all damages, losses, liabilities, taxes and costs and
expenses (including, without limitation, attorneys’ fees and costs) resulting
directly or indirectly from (a) any inaccuracy, misrepresentation, breach of
warranty or nonfulfillment of any of the representations and warranties of
Assignor in this Agreement or in any certificate or document delivered by the
Assignor, pursuant to this Agreement, or any actions, omissions or statements of
fact inconsistent with in any material respect any such representation or
warranty, (b) any failure by the Assignor to perform or comply with any
agreement, covenant or obligation in this Agreement or in any certificate or
document delivered or to be performed by or complied with pursuant to the terms
of this Agreement, (c) any claims made by a third party against the Assignee
based upon an obligation, act or omission of the Assignor prior to the date
hereof, (d) taxes attributable to the Assignor prior to the date hereof, (e) any
claim made at any time by any governmental body in respect of the business of
the Assignor for all periods prior to the date hereof, (f) any debt, claim,
liability or obligation of the Assignor prior to the date hereof, or (g) any
litigation, action, claim, proceeding or investigation by any third party
relating to or arising out of the business or operations of the Assignor prior
to the date hereof.
 


 
The Assignee shall indemnify and hold harmless Assignor and its officers,
directors, shareholders, employees, trustees, agents, beneficiaries, affiliates,
representatives and their successors and assigns from and against any and all
damages, losses, liabilities, taxes and costs and expenses (including, without
limitation, attorneys’ fees and costs) resulting directly or indirectly from (a)
any inaccuracy, misrepresentation, breach of warranty or nonfulfillment of any
of the representations and warranties of Assignee in this Agreement or in any
certificate or document delivered by the Assignee, pursuant to this Agreement,
or any actions, omissions or statements of fact inconsistent with in any
material respect any such representation or warranty, (b) any failure by the
Assignee to perform or comply with any agreement, covenant or obligation in this
Agreement or in any certificate or document delivered or to be performed by or
complied with pursuant to the terms of this Agreement, (c) any claims made by a
third party against the Assignor based upon an obligation, act or omission of
the Assignee after to the date hereof, (d) taxes attributable to the Assignee
after the date hereof, (e) any claim made at any time by any governmental body
in respect of the business of the Assignee for all periods after the date
hereof, (f) any debt, claim, liability or obligation of the Assignee prior to
the date hereof, or (g) any litigation, action, claim, proceeding or
investigation by any third party relating to or arising out of the business or
operations of the Assignee after the date hereof.
 
All representations, warranties, covenants and agreements of the parties
contained herein or in any other certificate or document delivered pursuant
hereto shall survive the date hereof for three years from the date hereof.
 

 
 

--------------------------------------------------------------------------------

 

7.           Power of Attorney.  The Assignor hereby constitutes and appoints
the Assignee its true, lawful and irrevocable attorney to demand, receive and
enforce the performance of the terms of the Property Agreement or to otherwise
deal in respect of the Property Agreement, and to give receipts, releases and
satisfactions for the same, and this may be done either in the name of the
Assignor with the same force and effect as Parent could do if this Agreement had
not been made.


8.           Miscellaneous.


(a)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Nevada.


(b)           If any covenant or agreement contained herein, or any part hereof,
is held to be invalid, illegal or unenforceable for any reason, such provision
will be deemed modified to the extent necessary to be valid, legal and
enforceable and to give effect of the intent of the parties hereto.


(c)           This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof.  This Agreement supersedes
all prior agreements between the parties with respect to the subject matter
hereof or thereof.  There are no representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein or in the other agreements referenced herein.


(d)           This Agreement may not be amended or modified except by the
express written consent of the parties hereto.  Any waiver by the parties of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach thereof or of any other provision.


(e)           This Agreement shall be binding upon, inure to the benefit of, and
be enforceable by the parties hereto and their respective successors and
permitted assignees.


(f)           The parties hereto intend that this Agreement shall not benefit or
create any right or cause of action in or on behalf of any person other than the
parties hereto.


(g)           The parties agree that this Agreement shall be deemed to have been
jointly and equally drafted by them, and that the provisions of this Agreement
therefore shall not be construed against a party or parties on the ground that
such party or parties drafted or was more responsible for the drafting of any
such provision(s). The parties further agree that they have each carefully read
the terms and conditions of this Agreement, that they know and understand the
contents and effect of this Agreement and that the legal effect of this
Agreement has been fully explained to its satisfaction by counsel of its own
choosing.



 
 

--------------------------------------------------------------------------------

 

(h)           The parties hereto agree to execute and deliver such further
documents and instruments and to do such other acts and things any of them, as
the case may be, may reasonably request in order to effectuate the transactions
contemplated by this Agreement.


(i)           This Agreement may be executed in counterparts and by facsimile,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its duly authorized officer or representative as of the date first
above written.



 
AMERICAN GOLDFIELDS INC.
               
/s/ Donald Neal
 
Name:
Donald Neal
 
Title:
President and CEO
 
Address:
200-4170 Still Creek Drive, Burnaby, B.C., Canada, V5C 6C6
             
PATRIOT GOLD CORP.
             
By:
/s/ Robert Coale
 
Name:
Robert Coale
 
Title:
President and CEO
 
Address:
501-1775 Bellevue Ave. West Vancouver, B.C., Canada, V7V 1A9







AGREED AND ACKNOWLEDGED:




/s/ Richard Kern
Richard Kern
MinQuest Inc.







 
 

--------------------------------------------------------------------------------

 

Exhibit A


Reclamation bond paid to the Bureau of Land Management in Nevada of USD
$13,255.62.


Exhibit B


Spending credits related to Work Programs as defined in the Property Agreement
totaling USD $276,944 have been incurred by the Assignor since acquiring the
Imperial Property.

 
 

--------------------------------------------------------------------------------